Title: To Alexander Hamilton from William S. Smith, 30 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            12th. Regt. July 30th. 1799—
          
          Enclosed is a Letter from the Quarter master of the Regt. stating the inconvenience he is exposed to, and the expence arising to the public, for the want of a Waggon and Horses attached to the Regt. the Qr. Master & Clothier’s stores remain at West Chester, and what articles we have already received at this post,  is are paid for at the highest rate of transportation—by being furnished with a regimental Waggon & Horses, we could always transport our own stores, provission and wood, & I am confident by doing this Business within ourselves, the full price of the Waggon & Horses, in the course of the season, would be saved to the public; will you do me the favour to point out a mode, by which the Regt. can obtain a Waggon & Horses?
          With great Respect, I have the Honor to be Sir, Your most Obedt. Humble Servt.
          
            W. S.   Smith  
            Lt. Colo. &c.
          
        